

117 SRES 352 IS: Designating the week of September 6 through September 10, 2021, as “National Historically Black Colleges and Universities Week”. 
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 352IN THE SENATE OF THE UNITED STATESAugust 10, 2021Mr. Tuberville (for himself and Mr. Scott of South Carolina) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating the week of September 6 through September 10, 2021, as National Historically Black Colleges and Universities Week. Whereas historically Black colleges and universities are degree-granting institutions established prior to 1964 with the principal mission of educating Black individuals in the United States;Whereas there are over 100 accredited historically Black colleges and universities located throughout 19 States, the District of Columbia, and the United States Virgin Islands;Whereas historically Black colleges and universities have a rich heritage and have played a prominent role in the history of the United States;Whereas historically Black colleges and universities have provided, and continue to provide, a high-quality education that allows students at those colleges and universities to attain their full potential through higher education;Whereas historically Black colleges and universities serve as important engines of economic growth and public service; andWhereas the achievements and goals of historically Black colleges and universities are deserving of national recognition: Now, therefore, be it That the Senate—(1)designates the week of September 6 through September 10, 2021, as National Historically Black Colleges and Universities Week;(2)declares that steps should be taken to raise awareness of the contributions of historically Black colleges and universities; and(3)calls on the people of the United States to observe the week with appropriate ceremonies, activities, and programs to demonstrate support for historically Black colleges and universities in the United States.